—Judgment, Supreme Court, New York County (Murray Mogel, J., at suppression hearing; Juanita Bing Newton, J., at trial and sentence), rendered June 24, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 6 to 12 years, and otherwise affirmed.
The undercover officer’s description of the seller, which included his height, race, sex, a detailed description of his clothing, his exact location and the fact that he was holding a shopping bag, was sufficiently specific to enable the backup officer who made the arrest to conclude that defendant was the person described (People v Ward, 182 AD2d 573, Iv denied 81 NY2d 849).
Where defendant argued that this was a case of mistaken identity and that he was not the man who had sold cocaine to the undercover, his arrest photo was properly admitted to establish his appearance at the time of the crime (People v Santana, 162 AD2d 191, 191-192).
We find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.